Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 16-18, 20-21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Michael F. Durstock et al (U. S. Patent Application: 2017/0373284, here after 284), further in view of, Andreas Gonser et al (2018/0375089, here after 089), Osamu Shimamura et al( U. S. Patent Application: 2008/0118826, here after 826), and Tomohiro Ueda et al ( U. S. Patent Application: 2008/0113271, here after 271).
Claims 1, and 21 are rejected. 284 teaches liquid composition for an electrode composite material, comprising:

initiator (organic compound) functions substantially only as a polymerization initiator of polymerizable groups of monomers of the polymerizable compound [0015-0016, 0044], and an acrylate, methacrylate [0051]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a liquid composition as 284 for electrode as 284 teaches and have the binder as polymerizable compound, because it improve adhesion to anode active material particles. Although 284 teaches inkjet printing of electrode ink and therefore the viscosity of the ink at 25 C has to be suitable for printing, however 284 does not specifically teach the amount of the viscosity. 826 teaches a method of printing electrode ink with inkjet printer [0143, 0148], and also teach the viscosity of the ink at 25C is 10 mPa.s (cp) [0088]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a composition as 284, and 089 teach where the viscosity of the composition at 25C is 10 mPa.s, because it is suitable amount for viscosity of electrode ink for printing with ink jet. 284 does not teach the active material having a mean particle size of 0.5 um or more. 271 teaches making electrode composite material, wherein the active material having a median diameter of 0.5 um or more than 0.5 um to improve output characteristics of final battery [abstract, 0015-0016, 0018]. Therefor it 
Claim 3 is rejected as 284 teaches active material is capable of being reversibly intercalated or deintercalated with an alkali metal ion( this is what happened during change and discharge of battery) [0188, 0196].
Claim 4 is rejected as 284 teaches a proportion of the active material in the composition is 20% by mass or more [0122].
Claim 5 is rejected as 284 teaches applying ink with ink jet printer, therefore the active material must have a maximum particle diameter smaller than a nozzle diameter of the liquid discharge head, so the nozzle does not clogged.
Claim 6 is rejected. 271 teaches the mode (mean) diameter of active material is less than 3 um [table 1].
Claim 7 is rejected as 284 teaches the composition comprises a non-solvent material which in fact forms pores in electrode (considered as porogen) [table 1, 0132].
Claims 8-9 are rejected as 284 teaches forming electrode for lithium battery by applying composition to a collector [abstract, 0011, 0039].
Claim 16 is rejected as 284 teaches dispersion medium is dimethylacetamide[0115].


Claim 18 is rejected as 284 teaches active material comprising graphite [0112].
Claim 20 is rejected as 284 teaches monomer of polymerizable compound consist of an acrylate, methacrylate [0051].
Claim 23 is rejected for the same reason claim 1 is rejected. Gosner teaches the polymerization initiator is azobisisobutyronitrile [0043, 0044].
Claim 24 is rejected as 271 teaches the mean (mode) diameter is 1-3 um [table 1].
Claims 25-26 are rejected as 271 teaches D10 is 0.2-0.5 um [table 1].
Claim 27 is rejected as 284 teaches the composition comprises amide material which in fact forms pores in electrode (considered as porogen) [table 1, 0132], said dispersion medium is a porogen(DMAc) which inherently is capable of dissolving said polymerizable compound and phase-separating a resulting polymer of polymerization of said polymerizable compound.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michael F. Durstock et al (U. S. Patent Application: 2017/0373284, hereafter 284), Andreas Gonser et a | (2018/0375089, here after 089), Osamu Shimamura et al (U. S. Patent Application: 2008/0118826, here after 826), and Tomohiro Ueda et al (U. S. Patent Application: 2008/0113271, here after 271), further in view of Masahiro Masuzawa et al (WO 2018/164076, hereafter 076).
Claim 10 is rejected. 284, 089, 826, and 450 teach the limitation of claim 1, but does not each the polymerizable compound is and ester obtained by epoxidizing a 
Claim 11 is rejected as 076 teaches wherein the terpene comprises myrcene, carene, ocimene, pinene, limonene, camphene, terpinolene, tricyclene, terpinene,
fenchene, phellandrene, sylvestrene, sabinene, dipentene, bomene, isopulegol, and/or carvone[0032].
Claim 12 is rejected for the same reason claim 10 is rejected. 089 does not teaches polymerizable compound comprises an ester of a terpene-derived alcohol with acrylic acid and/or methacrylicacid. 076 teaches a method of making an electrode composition for inkjet printing wherein composition of film comprising active material dispersing medium and polymerizable compound (monomer) [abstract, 0031]. 076 also teaches polymerization compound is an ester of a terpene-derived alcohol with acrylic acid and/or methacrylic acid as acrylate/methacrylate polymerization compound (monomer) [0032]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a composition as 284, 089, 826, and 271 teach where the monomer (polymerization composition) is ester of a terpene-derived 
Claim 13 is rejected as 076 teaches the terpene-derived alcohol comprises citronellol, pinocampheol, geraniol, fenchyl alcohol, nerol, borneol, linalool, menthol, terpineol, thujyl alcohol, citronellal, ionone, irone, cinerol, citral, pinol, cyclocitral, carvomenthone, ascaridole, safranal, piperitol, menthene monool, dihydrocarvone, carveol, sclareol, manool, hinokiol, ferruginol, totarol, sugiol, farnesol, patchouli alcohol, neroiidol, carotol, cadinol, lanceol, eudesmol, and/or phytol[0032].
Claim 14 is rejected for the same reason claim 10 is rejected. 089 does not teaches polymerizable compound comprises citronellic acid, hinokiic acid, and santalic acid. 076 teaches a method of making an electrode composition for inkjet printing
wherein composition of film comprising active material dispersing medium and polymerizable compound (monomer) [abstract, 0031]. 076 also teaches polymerization compound comprising citronellic acid, hinokiic acid, and sanlalic acid [0032]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a composition as 284 and 089 teach where the monomer(polymerization compound) is comprising citronellic acid, hinokiic acid, and santalic acid, because 076 teaches suitable monomer (polymerization composition) for electrode composition.
Claim 15 is rejected for the same reason claim 10 is rejected. 089 does not teaches polymerizable compound polymerizable compound comprises an acrylate and/or methacrylate comprising a side chains comprising a thujone, dageion, camphor. 076 teaches a method of making an electrode composition for ink jet printing wherein .
Response to Arguments
Applicant's arguments filed 09/15/21 have been fully considered but they are not persuasive. The applicant argues the prior references do not teach the mode diameter of active material is 0.5 um or more. However “271” teaches when the mean diameter of active material is 0.5 um or more, capacity and life cycle of battery improves (see claim rejection above). 271 teaches mean and median is same amount, therefore the distribution is normal and mode is equal to the mean and median.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712